



EXHIBIT 10.10
FORM OF RESTRICTED SHARE AWARD AGREEMENT


PURSUANT TO THE
2018 OMNIBUS INCENTIVE COMPENSATION PLAN OF
AMERICAN FINANCE TRUST, INC.

THIS AGREEMENT (this “Agreement”) is made as of [___] (the “Grant Date”), by and
between American Finance Trust, Inc., a Maryland corporation with its principal
office at 405 Park Avenue, New York, New York 10022 (the “Company”), and [___]
(the “Participant”).


WHEREAS, upon recommendation of the Compensation Committee (the “Compensation
Committee”) of the Board of Directors of the Company (the “Board”), the Board
adopted the 2018 Omnibus Incentive Compensation Plan of American Finance Trust,
Inc. (approved by the Board, effective on July 19, 2018, as may be amended from
time to time, the “Plan”);


WHEREAS, the Plan provides that the Company, through the Committee, has the
ability to grant awards of restricted shares of the Company’s Class A common
stock to directors, officers, employees of entities that provide services to the
Company, directors of entities that provide services to the Company and certain
consultants or entities that provide services to the Company;
WHEREAS, the Committee or the Board has authorized and approved the award of
Restricted Shares to the Participant in his or her capacity as a Director
(within the meaning of the Plan) of the Company;
WHEREAS, subject to the terms and conditions of this Agreement and the Plan, the
Committee has determined that Participant shall be awarded restricted shares of
the Company’s Class A common stock in the amount set forth below.
NOW, THEREFORE, the Company and the Participant agree as follows:
1. Sale of Shares. Subject to the terms, conditions and restrictions of the Plan
and this Agreement, the Company hereby awards to the Participant [___]
restricted shares of Class A common stock of the Company (the “Restricted
Shares”); and, accordingly, the Participant shall be entitled all rights of a
holder of shares of Class A common stock of the Company set forth in Section 3
hereof as of the Grant Date. To the extent required by Applicable Law, the
Participant shall pay the Company the par value ($0.01) for each Restricted
Share awarded to the Participant simultaneously with the execution of this
Agreement in cash or cash equivalents payable to the order of the Company.
Pursuant to the Plan and Section 2 of this Agreement, the Restricted Shares are
subject to certain restrictions, which restrictions shall expire in accordance
with the provisions of the Plan and Section 2 hereof.





--------------------------------------------------------------------------------





2.     Vesting. Subject to the terms of the Plan and this Agreement, the
Restricted Shares shall vest as follows:
(a)     the Restricted Shares shall vest [FOR ONE-TIME AWARD MADE TO ALL
DIRECTORS IN CONNECTION WITH LISTING: (i) one-third (1/3) on the first
anniversary of [___] (the “Vesting Date”), (ii) one-third (1/3) on the second
anniversary of the Vesting Date and (iii) one-third (1/3) on the third
anniversary of the Vesting Date; provided, in each case, that the Participant
has not incurred a Termination of his or her position as a Director prior to the
applicable Vesting Dates; provided, further, that there shall be no
proportionate or partial vesting in the periods prior to the applicable vesting
dates] [FOR ANNUAL AWARDS MADE TO ALL INDEPENDENT DIRECTORS: on the first
anniversary of [___] (the “Vesting Date”); provided, that the Participant has
not incurred a Termination of his or her position as a Director prior to such
date; provided, further, that there shall be no proportionate or partial vesting
in the periods prior to the Vesting Date].
(b)     One hundred percent (100%) of any unvested Restricted Shares shall
automatically vest upon the occurrence of an Acceleration Event (as defined
below). For purposes of this Agreement, an “Acceleration Event” shall mean the
first to occur of any of the following: (i) a Change of Control (as defined in
the Plan); or (ii) the Participant incurs a Termination of his or her position
as a Director of the Company pursuant to a Without Cause Termination (as defined
below); provided, that, in the case of the Acceleration Events described in
clause (i) above, the Participant has not incurred a Termination as described in
clause (ii) above.
(c)     Any unvested Restricted Shares that are due to vest in the year in which
the Participant incurs a Termination of his or her position as a Director of the
Company as a result of (i) the Participant’s voluntarily resignation from the
Board, or (ii) the Participant’s failure to be re-elected to the Board following
his or her nomination by the Board for re-election, shall automatically vest
upon the effective date of such Termination (which, in the case of a failure to
be re-elected, shall be the last day of such Participant’s service as a member
of the Board). Any unvested Restricted Shares due to vest in years subsequent to
the year in which the Participant voluntarily resigns or fails to be re-elected
to the Board, as applicable, shall be forfeited in accordance with Section 3
below.
(d)     For purposes of this Agreement, (i) a “Without Cause Termination” shall
mean the Participant incurring a Termination of his or her position as a
Director of the Company by the Company for any reason other than a Termination
for Cause (as defined below) or as a result of the Participant’s death or
disability; and (ii) “Cause” shall mean (x) the Participant’s willful misconduct
or gross negligence in the performance of his or her duties as a Director of the
Company that is not cured by the Participant within thirty (30) days after his
or her receipt of written notice thereof from the Company or (y) the
Participant’s conviction of, or plea of guilty or nolo contendere to, a crime
relating to the Company or any affiliate thereof or any felony.
3.     Forfeiture. Except as otherwise set forth in Section 2(b) or (c), if a
Participant incurs a Termination of his or her position as a Director of the
Company by the Company for any reason, the Participant shall automatically
forfeit any unvested Restricted Shares, and the Company shall acquire such
unvested Restricted Shares for the amount paid by the Participant for such


2

--------------------------------------------------------------------------------





Restricted Shares (or, if no amount was paid by the Participant for such
Restricted Shares, then the Company shall acquire such Restricted Shares for no
consideration).
4.     Rights as a Holder of Restricted Shares. From and after the Grant Date,
the Participant shall have, with respect to the Restricted Shares, all of the
rights of a holder of shares of Class A common stock of the Company, including,
without limitation, the right to vote the shares, to receive and retain all cash
dividends and other distributions payable to holders of shares of record on and
after the Grant Date (although such dividends and other distributions will be
treated, to the extent required by applicable law, as additional compensation
for tax purposes and under other applicable legal circumstances), and to
exercise all other rights, powers and privileges of a holder of shares of Class
A common stock of the Company with respect to the Restricted Shares; provided,
that, to the extent the Company issues a dividend or other distributions in the
form of shares or other property, such shares or other property shall be subject
to the same restrictions that are then applicable to the Restricted Shares under
the Plan and this Agreement and such restrictions shall expire at the same time
as the restrictions on the Restricted Shares expire. Participant shall not be
required to repay any dividends or other distributions received with respect to
Restricted Shares that are subsequently forfeited prior to vesting.
5.     Taxes; Section 83(b) Election. To the extent applicable, the Participant
shall be subject to the provisions of Section 19 of the Plan with respect to any
withholding or other tax obligations in connection with the issuance, delivery
or vesting of the Restricted Shares or otherwise in connection with this
Agreement. The Participant acknowledges that (i) no later than the date on which
any Restricted Shares shall have become vested (or sooner, upon the making of an
election under Section 83(b) of the Code), the Participant shall pay to the
Service Provider, or make arrangements satisfactory to the Service Provider
regarding payment of, any Federal, state or local or other taxes of any kind
required by law to be withheld with respect to any Restricted Shares which shall
have become so vested; and (ii) the Service Provider shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any Federal, state or local or other taxes of
any kind required by law to be withheld with respect to any Restricted Shares
which shall have become so vested, including that the Service Provider may, but
shall not be required to, sell a number of Restricted Shares sufficient to cover
applicable withholding taxes. The Participant also acknowledges that it is his
or her sole responsibility, and not the Company’s or the Service Provider’s, to
file timely and properly any election under Section 83(b) of the Code, and any
corresponding provisions of state tax laws, if the Participant wishes to utilize
such election.
6.     No Obligation to Continue Directorship. Neither the execution of this
Agreement nor the issuance of the Restricted Shares hereunder constitute an
agreement by the Company to continue to engage the Participant as a Director
during the entire, or any portion of, the term of this Agreement, including but
not limited to any period during which any Restricted Shares are outstanding.


3

--------------------------------------------------------------------------------





7.     Legend. In the event that a certificate evidencing the Restricted Shares
is issued, the certificate representing the Restricted Shares shall have
endorsed thereon the following legends:
(a)     “THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE 2018 OMNIBUS
INCENTIVE COMPENSATION PLAN OF AMERICAN FINANCE TRUST, INC. (THE “COMPANY”)
(APPROVED BY THE BOARD, EFFECTIVE ON JULY 19, 2018) (AS SUCH PLAN MAY BE AMENDED
FROM TIME TO TIME, THE “PLAN”) AND AN AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND THE COMPANY DATED AS OF [___]. COPIES OF SUCH PLAN AND
AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”
(b)     Any legend required to be placed thereon by applicable blue sky laws of
any state. Notwithstanding the foregoing, in no event shall the Company be
obligated to issue a certificate representing the Restricted Shares prior to
vesting as set forth in Section 2 hereof.
8.     Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Shares provided for herein, and the Participant hereby ratifies and
confirms that which the Company, as said attorney-in-fact, shall do by virtue
hereof. Nevertheless, the Participant shall, if so requested by the Company,
execute and deliver to the Company all such instruments as may, in the judgment
of the Company, be advisable for this purpose.
9.     Miscellaneous.
(a)     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement. Notwithstanding the foregoing, the
Participant may not assign this Agreement or any of the Participant’s rights,
interests or obligations hereunder.
(b)     This award of Restricted Shares shall not affect in any way the right or
power of the Board or stockholders of the Company to make or authorize an
adjustment, recapitalization or other change in the capital structure or the
business of the Company, any merger or consolidation of the Company or
subsidiaries, any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Restricted Shares, the dissolution or
liquidation of the Company, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding.


4

--------------------------------------------------------------------------------





(c)     The Participant agrees that the award of the Restricted Shares hereunder
is special incentive compensation and that it, any dividends paid thereon (even
if treated as compensation for tax purposes) will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement or profit-sharing plan of the Service Provider or
any life insurance, disability or other benefit plan of the Service Provider.
(d)     No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.
(e)     This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.
(f)     The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
(g)     The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
(h)     All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to American Finance Trust, Inc. at 405
Park Avenue, New York, New York 10022, Attn: Chief Financial Officer.
(i)     This Agreement shall be construed, interpreted and governed and the
legal relationships of the parties determined in accordance with the internal
laws of the State of Maryland without reference to rules relating to conflicts
of law.
10.     Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
and a related prospectus has been delivered to the Participant. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. Unless otherwise
indicated, any capitalized term used but not defined herein shall have the
meaning ascribed to such term in the Plan. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof (other
than any other documents expressly contemplated herein or in the Plan) and
supersedes any prior agreements between the Company and the Participant.


5

--------------------------------------------------------------------------------





[signature page(s) follow]


6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


AMERICAN FINANCE TRUST, INC.
            
By:         ______________________________
Name:     Edward M. Weil, Jr.
    Title:        Chief Executive Officer and President









Participant




_______________________________
(Signature)














7